

114 HR 5724 IH: Protecting Consumers’ Access to Credit Act of 2016
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5724IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. McHenry introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Revised Statutes of the United States and the Federal Deposit Insurance Act to require
			 the rate of interest on certain loans remain unchanged after transfer of
			 the loan, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Consumers’ Access to Credit Act of 2016. 2.Rate of interest after transfer of loan (a)Amendment to the Revised StatutesSection 5197 of the Revised Statutes of the United States (12 U.S.C. 85) is amended by adding at the end the following new sentence: A loan that is valid when made as to its maximum rate of interest in accordance with this section shall remain valid with respect to such rate regardless of whether the loan is subsequently sold, assigned, or otherwise transferred to a third party..
 (b)Amendment to the Federal Deposit Insurance ActSection 27(a) of the Federal Deposit Insurance Act (12 U.S.C. 1831d(a)) is amended by adding at the end the following new sentence: A loan that is valid when made as to its maximum rate of interest in accordance with this section shall remain valid with respect to such rate regardless of whether the loan is subsequently sold, assigned, or otherwise transferred to a third party..
			